DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-9 and 10-12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Vallius (US 2017/0102543 A1).
Vallius teaches an optical element that is comprised of a medium (615, Figure 6) comprising a diffractive optical element (DOE, 605) that the medium is to receive a beam of light propagating along a first direction via a light guide (330, Figure 4) at a first incidence point on the medium, (please see Figure 6), the beam incident upon the DOE at the first incidence point, (please see Figure 6).  The diffraction of the incident light by the DOE is based on the i) – Sin(d)) = m*, with d being the grating period, i being incidence angle, d being diffraction angle of the diffracted light, m being diffraction order, and  being wavelength of the incident light.  This means based on the incidence angle of the incident light at the incidence point of the medium, the light will be diffracted accordingly and based on the diffraction equation, different incidence angle ranges relative to the medium could be defined for the incident light to direct the incident light.  Specifically, as shown in Figure 6, the incident light would be directed along a straight line while the incident light has an incidence angle in a first range, so that a first portion of the light is out-coupled by the DOE and a second portion of the light propagates along the waveguide, via total internal reflection between the surfaces of the waveguide.  This range of incidence angles, determined via the diffraction equation, will diffract light to have a diffraction angle that is greater than the critical angle of the waveguide to enable the total internal reflection of the second portion of the light along the waveguide.  Vallius teaches that the incident light would also follows a route that it is split (i.e. diffracted into higher orders of diffraction lights), wherein the split light forms a third portion and a fourth portion each propagating towards the surface of the light guides wherein the third portion propagates along a third direction and the fourth portion propagates along a fourth direction that is different from the third direction.  
With regard to claim 10, Vallius further teaches that the optical element (details disclosed above) may be comprised in a wearable heads-up display (WHUD) that is comprised of a light engine or an imager (105, Figure 3) to generate a beam of light and a display optic to receive the beam from the light engine and direct the beam towards an eye of a user of the WHUD to form an image viewable by the user and the display optic is comprised of a light guide or waveguide (330) and an in-coupler (340) optically coupled to the light guide, the in-coupler to 
With regard to claims 2 and 11, Vallius teaches that the third direction is about orthogonal to the fourth direction, (DOE 2, please see Figure 5).  
With regard to claims 3 and 12, Vallius teaches the third direction is opposite to fourth direction, (please see Figure 6).  
With regard to claims 5 and 14, Vallius teaches that the diffractive optical element comprises a surface relief grating, (please see Figures 7-10).  
With regard to claim 6 and 15, Vallius teaches that the diffractive optical element may comprise a first diffractive optical element (DOE 3) where the light incident at the first range of incidence angles is to cause the first portion of light to be out-coupled and the second portion of the light to be propagated in the light guide.  The diffractive optical element comprises a second diffractive optical element (DOE 2) that the incident light at the second range of incidence angles is split into the third portion and the fourth portion, (please see Figure 5).  Vallius teaches that the diffractive optical elements may comprise holograms, (please see paragraph [0036]).  
With regard to claims 8 and 19, Vallius teaches that the diffractive optical element while the incidence angle is within the first range of angles causes the second portion of the light to propagate towards the surface of the light guide along a fifth direction (i.e. toward one of the surface of the light guide), the surface of the light guide is to reflect the second portion towards the medium along a sixth direction and the sixth direction being within the first range of angles relative to the medium, to cause the first portion of the light to be out-coupled.  The surface of fourth portion towards the medium along an eighth direction the eighth direction being within the second range of angles relative to the medium, (please see Figure 5).   
With regard to claims 9 and 20, Vallius teaches that the diffractive optical element is further if the incidence angle is within the second range of angles to split from light beam a fifth portion propagating towards the surface of the light guide along a ninth direction and the surface of the light guide is to reflect the fifth portion towards the medium along a tenth direction to couple out wherein the tenth direction may be parallel to the first direction, (i.e. out coupling direction is parallel to the first direction the light incident on the optical element, please see Figure 3).  
With regard to claim 17, Vallius teaches that the medium is disposed on the light guide, (please see Figures 3, 5, and 6).  
With regard to claim 18, Vallius teaches that the medium is disposed at least partially inside the light guide, (please see Figures 3, 5 and 6).  
This reference has therefore anticipated the claims.  

Claim(s) 1-2, 5, 6, 8-9 and 10-11, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Robbins et al (US 2016/0234485 A1).
Robbins et al teaches a display system that is comprised of an optical element that is comprised of a medium (14/16 and 54/56, Figures 7F, 7E, 9A and 9B) comprising a diffractive i) – Sin(d)) = m*, with d being the grating period, i being incidence angle, d being diffraction angle of the diffracted light, m being diffraction order, and  being wavelength of the incident light.  This means based on the incidence angle of the incident light, at the incidence point of the medium, the light will be diffracted accordingly and based on the diffraction equation, such that different incidence angle ranges, relative to the medium, could be defined for the incident light to direct the incident light.  Specifically, as shown in Figure 9B, the incident light would be directed to the diffractive optical element (14/54) at an incidence angle within a second range of incidence angle, relative to the medium, that the incident light is split into a third portion (34, Figure 9B) and a fourth portion (42), each propagating towards the surface of the light guide that the third portion and the fourth portion propagating along a third direction and a fourth direction respectively and the third direction is different from the fourth direction.  The DOE (16/56) further directs a first portion of the light beam (38) out of the light guide along a second direction to form an out-coupled light beam and to cause a second portion of the light beam to propagate towards the surface of the light guide to undergo total internal reflection.  This range of first incidence angles, determined via the diffraction equation, will diffract light to have a diffraction angle that is greater than the critical angle of the waveguide or light guide to enable the total internal reflection of the second portion of the light along the waveguide.  
With regard to claim 10, Robbins et al further teaches that the optical element (details disclosed above) may be comprised in a wearable heads-up display (WHUD) that is comprised of a light engine or micro display (15, Figure 7F) to generate a beam of light and a display optic to receive the beam from the light engine and direct the beam towards an eye of a user of the WHUD to form an image viewable by the user and the display optic is comprised of a light guide or waveguide (10) and an in-coupler (52) optically coupled to the light guide, the in-coupler to receive the light beam from the light engine and direct at least a portion of the beam to propagate along a first direction into the light guide, and the optical element comprising a diffractive optical element (DOE), (14/54 and 16/56, please see Figures 7F, 7E, 9A and 9B).  
With regard to claims 2 and 11, Robbins et al teaches that the third direction is about orthogonal to the fourth direction, (34 and 42, please see Figure 9B).  
With regard to claims 5 and 14, Robbins et al teaches that the diffractive optical element comprises a surface relief grating, (please see Figures 5A and 8A).  
With regard to claim 6 and 15, Robbins et al teaches that the diffractive optical element may comprise a first diffractive optical element (16/56) where the light incident at the first range of incidence angles is to cause the first portion of light to be out-coupled and the second portion of the light to be propagated in the light guide.  The diffractive optical element comprises a second diffractive optical element (14/54) that the incident light at the second range of incidence angles is split into the third portion and the fourth portion, (please see Figure 5).  Robbins et al teaches that the diffractive optical elements may comprise holograms, (please see paragraph [0029]).  
With regard to claims 8 and 19, Robbins et al teaches that the diffractive optical element while the incidence angle is within the first range of angles causes the second portion of the light fifth direction (i.e. toward one of the surface of the light guide), the surface of the light guide is to reflect the second portion towards the medium along a sixth direction and the sixth direction being within the first range of angles relative to the medium, to cause the first portion of the light to be out-coupled.  The surface of the light guide is also to reflect the third portion towards the medium along a seventh direction that the seventh direction may be within the first range angles relative to the medium and the surface of the light guide is to reflect the fourth portion towards the medium along an eighth direction the eighth direction being within the second range of angles relative to the medium, (please see Figure 9B).   
With regard to claims 9 and 20, Robbins et al teaches that the diffractive optical element is further if the incidence angle is within the second range of angles to split from light beam a fifth portion propagating towards the surface of the light guide along a ninth direction and the surface of the light guide is to reflect the fifth portion towards the medium along a tenth direction to couple out wherein the tenth direction may be parallel to the first direction, (i.e. out coupling direction is parallel to the first direction the light incident on the optical element, please see Figures 7F and 9B).  
With regard to claim 17, Robbins et al teaches that the medium is disposed on the light guide, (please see Figures 7F, 7E, 9A and 9B).  
With regard to claim 18, Robbins et al teaches that the medium is disposed at least partially inside the light guide, (please see Figure 8A).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius.
The wearable heads-up display comprising the optical element taught by Vallius as described in claims 1 and 10 above has met all the limitations of the claims.  
With regard to claims 4 and 13, this reference does not teach explicitly that the first range of angle is outside the second range of angles, however as shown in Figures 5 and 6, the incident light on the diffractive optical element is either being propagated and out-coupled or split in the paths of the light.  This means the first incidence angle is different from the second incidence angle.  It is either implicitly true or obvious modification by one skilled in the art to make the first range of the incidence angles and the second range of the incidence angles to be different from each other to ensure the incident light be properly out-coupled, propagated and/or split by the diffractive optical element as desired.  
With regard to claims 7 and 16, Vallius teaches that the diffractive optical element may be formed by multi-beam interference holography which makes the diffractive optical element as .  

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al in view of the US patent application publication by Vallius (US 2017/0102543 A1).
The wearable heads-up display comprising the optical element taught by Robbins et al as described in claims 1 and 10 above has met all the limitations of the claims.  
With regard to claims 3 and 12, Robbins et al teaches that the diffractive optical element would diffract and split the incident light into third portion and fourth portion that are respectively in third and fourth directions, orthogonal to each other.  This reference however does not teach that the third direction and fourth direction may alternatively be the opposite to each other.  Vallius in the same field of endeavor teaches a diffractive optical element in a wearable heads-up display wherein the diffractive optical element diffracts and splits the incident light into third portion and fourth portions respectively in third and fourth directions that might be either orthogonal (please see Figure 5) to each other or opposite to each (please see Figure 6).  It would then have been obvious to one skilled in the art to apply the teachings of Vallius modify the split light beams in third and fourth directions that are opposite to each other for the benefit of designing the optical paths of the light beam directed by the diffractive optical element to have a desired pattern.  




Claims 4, 7 and 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al.
The wearable heads-up display comprising the optical element taught by Robbins et al as described in claims 1 and 10 above has met all the limitations of the claims.  
With regard to claims 4 and 13, this reference does not teach explicitly that the first range of angle is outside the second range of angles, however as shown in Figure 9B, the incident light on the diffractive optical element is either being propagated and out-coupled or split in the paths of the light.  This means the first incidence angle is different from the second incidence angle.  It is either implicitly true or obvious modification by one skilled in the art to make the first range of the incidence angles and the second range of the incidence angles to be different from each other to ensure the incident light be properly out-coupled, propagated and/or split by the diffractive optical element as desired.  
With regard to claims 7 and 16, Robbins et al teaches that the diffractive optical element may comprise holograms (please see paragraph [0029]).  As shown in Figures 7E and 9B, the diffractive optical element may comprise a first holographic grating (16/56) and a second holographic grating (14/54) and they can be formed at different volume within the medium.  The first volume and the second volume may be overlapping to each other.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872